Title: To John Adams from David Griffith, 26 June 1786
From: Griffith, David
To: Adams, John


     
      Sir,
      Philadelphia 26th. June 1786
     
     The General Convention of the Protestant Episcopal Church acknowledge themselves greatly obliged to your Excellency, for your kind attention to their religious concerns, in forwarding their endeavours to obtain Consecration for Bishops, and such a succession in the Orders of her Ministry as is most conformable to their Principles, and agreeable to their wishes.
     Having instructions, from the Convention, to transmit, to your Excellency, their Vote of thanks, I do myself the hoñor, now, to inclose it.
     With the greatest respect for your Character, both private and publick, I have the hoñor to be, Your Excellency’s, most humble / and Obedient Servt.
     
      David Griffith, Prest.
     
     
     ENCLOSURE
     
      June 24th. 1786
     
     In Convention
     Resolved that the Thanks of this Convention be given to his Excellency John Adams Esqr. Minister Plenipotentiary at the Court of

Great Britain, for his kind attention to the concerns of this Church, and that the President be desired to transmit the same.
     Extract from the Minutes
     
      Fras. Hopkinson Secry.
     
    